
	

114 HR 677 : American Heroes COLA Act of 2015
U.S. House of Representatives
2016-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 677
		IN THE SENATE OF THE UNITED STATES
		February 10, 2016Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To amend title 38, United States Code, to provide for annual cost-of-living adjustments to be made
			 automatically by law each year in the rates of disability compensation for
			 veterans with service-connected disabilities and the rates of dependency
			 and indemnity compensation for survivors of certain service-connected
			 disabled veterans, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the American Heroes COLA Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Expansion of eligibility for medallions.
					Sec. 3. Definitions relating to claims for benefits under laws administered by the Secretary of
			 Veterans Affairs.
					Sec. 4. Quarterly reports on formal and informal claims for benefits under laws administered by
			 Secretary of Veterans Affairs.
					Sec. 5. Expedited payment of survivor's benefits.
					Sec. 6. Priority for processing claims of the Department of Veterans Affairs.
					Sec. 7. Treatment of medical evidence provided by non-Department of Veterans Affairs medical
			 professionals in support of claims for disability compensation.
					Sec. 8. Automatic annual increase in rates of disability compensation and dependency and indemnity
			 compensation.
					Sec. 9. Improvement of fiduciaries for veterans.
					Sec. 10. Board of Veterans' Appeals video hearings.
					Sec. 11. Improvements to authority for performance of medical disabilities examinations by contract
			 physicians.
					Sec. 12. Pilot program on fully developed appeals.
					Sec. 13. Deadline for certification of appeals forms by regional offices of the Department of
			 Veterans Affairs.
					Sec. 14. Evaluation of backlog of disability claims and appeals of claims of Department of Veterans
			 Affairs.
					Sec. 15. Methods for validating certain World War II Merchant Mariner service considered to be
			 active service by the Secretary of Veterans Affairs.
					Sec. 16. Designation of American World War II Cities.
					Sec. 17. Sense of Congress regarding American veterans disabled for life.
					Sec. 18. Extension of pilot program on counseling in retreat settings for women veterans newly
			 separated from service in the Armed Forces.
				
 2.Expansion of eligibility for medallionsSection 2306(d)(4) of title 38, United States Code, is amended to read as follows:  (4) (A)In lieu of furnishing a headstone or marker under this subsection to a deceased individual described in subparagraph (B), the Secretary may furnish, upon request, a medallion or other device of a design determined by the Secretary to signify the deceased individual’s status as a veteran, to be attached to a headstone or marker furnished at private expense.
 (B)A deceased individual described in this subsection is an individual who— (i)served in the Armed Forces on or after April 6, 1917; and
 (ii)is eligible for a headstone or marker furnished under paragraph (1) (or would be so eligible but for the date of the death of the individual)..
		3.Definitions relating to claims for benefits under laws administered by the Secretary of Veterans
			 Affairs
			(a)Definitions
 (1)In generalSection 5100 of title 38, United States Code, is amended to read as follows:  5100.DefinitionsIn this chapter:
 (1)The term claimant means any individual applying for, or submitting a claim for, any benefit under the laws administered by the Secretary.
 (2)The term claim means a communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit under the laws administered by the Secretary.
 (3)The term formal claim means a claim submitted on an application form prescribed by the Secretary.. (2)Clerical amendmentThe table of sections at the beginning of chapter 51 of such title is further amended by striking the item relating to section 5100 and inserting the following new item:
					
						
							5100. Definitions..
 (b)Effective dateSection 5100 of title 38, United States Code, as amended by subsection (a), shall take effect on the date of the enactment of this Act and shall apply with respect to a claim submitted on or after such date.
			4.Quarterly reports on formal and informal claims for benefits under laws administered by Secretary
			 of Veterans Affairs
 (a)Quarterly reportsDuring the five-year period beginning on the date of the enactment of this Act, the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives quarterly reports on formal and informal claims submitted to the Secretary. Each such report shall include, for the 3-month period covered by the report—
 (1)the total number of claims submitted to the Secretary; (2)the total number of informal claims submitted to the Secretary;
 (3)the total number of formal claims submitted to the Secretary; (4)the total number of forms indicating an intent to file a claim for benefits submitted to the Secretary;
 (5)the total number of claims notification letters that included an invitation to the claimant to submit an additional formal claim that was reasonably raised during the adjudication of the claim for which the notification letter is sent;
 (6)of the claimants who received notification letters described in paragraph (5), the total number who submitted a formal claim in response to the invitation included in the letter;
 (7)the total number of electronically filed claims submitted to the Secretary; and (8)the total number of fully-developed claims submitted to the Secretary.
 (b)Sense of CongressIt is the sense of Congress that the Secretary of Veterans Affairs should develop a designated form for an increase or reopening of a claim that does not require the resubmittal of information previously submitted on a formal claim form.
 (c)DefinitionsIn this section: (1)The terms claim, claimant, and formal claim have the meanings given such terms in section 5100 of title 38, United States Code, as amended by section 4.
 (2)The term informal claim means a communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit under the laws administered by the Secretary of Veterans Affairs that—
 (A)is submitted in a format other than on an application form prescribed by the Secretary; (B)indicates an intent to apply for one or more benefits under the laws administered by the Secretary;
 (C)identifies the benefit sought; (D)is made or submitted by a claimant, his or her duly authorized representative, a Member of Congress, or another person acting on behalf of a claimant who meets the requirements established by the Secretary for such purpose; and
 (E)may include a report of examination or hospitalization, if the report relates to a disability which may establish such an entitlement.
 (3)The term reasonably raised with respect to a claim means that evidence of an entitlement to a benefit under the laws administered by the Secretary is inferred or logically placed at issue upon a sympathetic reading of another claim and the record developed with respect to that claim.
				5.Expedited payment of survivor's benefits
 (a)In generalSection 5101(a)(1) of title 38, United States Code, is amended— (1)by striking A specific and inserting (A) Except as provided in subparagraph (B), a specific; and
 (2)by adding at the end the following new subparagraph:  (B) (i)The Secretary may pay benefits under chapters 13 and 15 and sections 2302, 2307, and 5121 of this title to a survivor of a veteran who has not filed a formal claim if the Secretary determines that the record contains sufficient evidence to establish the entitlement of the survivor to such benefits.
 (ii)For purposes of this subparagraph and section 5110 of this title, the earlier of the following dates shall be treated as the date of the receipt of the survivor's application for benefits described in clause (i):
 (I)The date on which the survivor of a veteran (or the representative of such a survivor) notifies the Secretary of the death of the veteran through a death certificate or other relevant medical evidence indicating that the death was due to a service-connected or compensable disability.
 (II)The head of any other department or agency of the Federal Government notifies the Secretary of the death of the veteran.
 (iii)In notifying the Secretary of the death of a veteran as described in clause (ii)(I), the survivor (or the representative of such a survivor) may submit to the Secretary additional documents relating to such death without being required to file a formal claim..
				(b)Report
 (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on benefits paid pursuant to covered claims.
 (2)ContentsThe report under paragraph (1) shall include the following: (A)The number of covered claims adjudicated during the one-year period preceding the date of the report, disaggregated by the following:
 (i)Claims in which the claimant claimed entitlement to compensation on the basis of the claimant's status as the spouse of a deceased veteran.
 (ii)Claims in which the claimant claimed entitlement to compensation on the basis of the claimant's status as the child of a deceased veteran.
 (iii)Claims in which the claimant claimed entitlement to compensation on the basis of the claimant's status as the parent of a deceased veteran.
 (B)The number of covered claims that were adjudicated during such period and for which compensation was not awarded, disaggregated by clauses (i) through (iii) of subparagraph (A).
 (C)A comparison of the accuracy and timeliness of covered claims adjudicated during such period with non-covered claims filed by survivors of a veteran.
 (D)The findings of the Secretary with respect to adjudicating covered claims. (E)Such recommendations as the Secretary may have for legislative or administrative action to improve the adjudication of claims submitted to the Secretary for benefits under chapters 13 and 15 and sections 2302, 2307, and 5121 of title 38, United States Code.
 (3)Covered claim definedIn this subsection, the term covered claim means a claim covered by section 5101(a)(1)(B) of title 38, United States Code, as added by subsection (a).
 (c)Effective dateThe amendments made by subsection (a) shall apply with respect to claims for benefits based on a death occurring on or after the date of the enactment of this Act.
			6.Priority for processing claims of the Department of Veterans Affairs
 (a)In generalSubchapter I of chapter 51 of title 38, United States Code, is amended by adding at the end the following new section:
				
					5109C.Priority for processing claims
 (a)PriorityIn processing claims for compensation under this chapter, the Secretary shall provide the following claimants with priority over other claimants:
 (1)Veterans who have attained the age of 70. (2)Veterans who are terminally ill.
 (3)Veterans with life-threatening illnesses. (4)Homeless veterans (as defined in section 2002 of this title).
 (5)Veterans who were awarded the Medal of Honor. (6)Veterans who are former prisoners of war.
 (7)Veterans whose claims are being reviewed again in relation to a previously denied claim relating to military sexual trauma.
 (8)Veterans whom the Secretary determines, on a case-by-case basis, are seriously or very seriously injured.
 (9)Veterans whom the Secretary determines, on a case-by-case basis, should be given priority under this section based on an application for good cause established by the Secretary.
 (b)RegulationsThe Secretary shall prescribe regulations to carry out subsection (a).. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 5109B the following new item:
				
					
						5109C. Priority for processing claims..
			7.Treatment of medical evidence provided by non-Department of Veterans Affairs medical professionals
			 in support of claims for disability compensation
 (a)Acceptance of reports of private physician examinationsSection 5125 of title 38, United States Code, is amended— (1)by striking For purposes and inserting (a) In general.—For purposes; and
 (2)by adding at the end the following new subsections:  (b)Sufficiency of evidenceIf a veteran has submitted a medical opinion or report of a medical examination administered by a private physician in support of the veteran’s claim, the Secretary may not order a medical examination to be administered by a Department physician unless the Secretary provides the veteran with a thorough explanation of why the medical opinion or report submitted by the veteran was not sufficiently complete and the reason why additional medical evidence is necessary.
 (c)Sufficiently complete definedFor purposes of a medical opinion or report described in subsection (a), the term sufficiently complete means competent, credible, probative, and containing such information as may be required to make a decision on the claim for which the medical opinion or report is provided..
 (b)ApplicationThe amendment made by subsection (a) shall apply with respect to medical evidence submitted after the date that is one year after the date of the enactment of this Act by veterans who have not submitted any claim for disability compensation to the Secretary of Veterans Affairs before such date.
			(c)Annual reports
 (1)In generalDuring the three-year period beginning three years after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate an annual report on the implementation of section 5125(b) of title 38, United States Code, as added by subsection (a).
 (2)Matters includedEach report under paragraph (1) shall include, with respect to the year covered by the report, the following:
 (A)The number of veterans who submitted a medical opinion or report of a medical examination administered by a private physician in support of the veteran’s claim for disability compensation as described in section 5125(b) of title 38, United States Code, as added by subsection (a).
 (B)Of the number of veterans described in subparagraph (A), the number of veterans whose medical opinion or report of a medical examination administered by a private physician was determined by the Secretary to not be sufficiently complete pursuant to such section 5125(b), including the five most frequent reasons for such a determination.
 (C)A comparison of the approval rate of claims for disability compensation with respect to— (i)veterans who submitted medical opinions or reports of a medical examination administered by a private physician in support of the veteran’s claim; and
						(ii)
 (I)veterans who did submit such opinions or reports but such opinions or reports were determined by the Secretary to not be sufficiently complete pursuant to such section 5125(b); and
 (II)veterans who did not submit such opinions or reports. 8.Automatic annual increase in rates of disability compensation and dependency and indemnity compensation (a)Indexing to social security increasesSection 5312 of title 38, United States Code, is amended by adding at the end the following new subsection:
				
					(d)
 (1)During the nine-year period beginning on December 1, 2016, whenever there is an increase in benefit amounts payable under title II of the Social Security Act (42 U.S.C. 401 et seq.) as a result of a determination made under section 215(i) of such Act (42 U.S.C. 415(i)), the Secretary shall, effective on the date of such increase in benefit amounts, increase the dollar amounts in effect for the payment of disability compensation and dependency and indemnity compensation by the Secretary, as specified in paragraph (2), as such amounts were in effect immediately before the date of such increase in benefit amounts payable under title II of the Social Security Act, by the same percentage as the percentage by which such benefit amounts are increased.
 (2)The dollar amounts to be increased pursuant to paragraph (1) are the following: (A)Wartime disability compensationEach of the dollar amounts in effect under section 1114 of this title.
 (B)Additional compensation for dependentsEach of the dollar amounts in effect under section 1115(1) of this title. (C)Clothing allowanceThe dollar amount in effect under section 1162 of this title.
 (D)Dependency and indemnity compensation to surviving spouseEach of the dollar amounts in effect under subsections (a) through (d) of section 1311 of such title.
 (E)Dependency and indemnity compensation to childrenEach of the dollar amounts in effect under sections 1313(a) and 1314 of such title. (3)Whenever there is an increase under paragraph (1) in amounts in effect for the payment of disability compensation and dependency and indemnity compensation, the Secretary shall publish such amounts, as increased pursuant to such paragraph, in the Federal Register at the same time as the material required by section 215(i)(2)(D) of the Social Security Act (42 U.S.C. 415(i)(2)(D)) is published by reason of a determination under section 215(i) of such Act (42 U.S.C. 415(i)).
 (4)Each dollar amount increased under paragraph (1), if not a whole dollar amount, shall be rounded to the next lower whole dollar amount.
 (5)The Secretary of Veterans Affairs may adjust administratively, consistent with the increases made under subsection (a), the rates of disability compensation payable to persons under section 10 of Public Law 85–857 (72 Stat. 1263) who have not received compensation under chapter 11 of this title..
 (b)Effective dateSubsection (d) of section 5312 of title 38, United States Code, as added by subsection (a) of this section, shall take effect on December 1, 2016.
			9.Improvement of fiduciaries for veterans
			(a)Appointment and supervision
 (1)Section 5502 of title 38, United States Code, is amended to read as follows:  5502.Appointment of fiduciaries (a)AppointmentWhere it appears to the Secretary that the interest of the beneficiary would be served thereby, payment of benefits under any law administered by the Secretary may be made directly to the beneficiary or to a relative or some other fiduciary for the use and benefit of the beneficiary, regardless of any legal disability on the part of the beneficiary.
							(b)Appeals
 (1)If the Secretary determines a beneficiary to be mentally incompetent for purposes of appointing a fiduciary under this chapter, the Secretary shall provide such beneficiary with a written statement detailing the reasons for such determination.
 (2)A beneficiary whom the Secretary has determined to be mentally incompetent for purposes of appointing a fiduciary under this chapter may appeal such determination.
								(c)Modification
 (1)A beneficiary for whom the Secretary appoints a fiduciary under this chapter may, at any time, request the Secretary to—
 (A)remove the fiduciary so appointed; and (B)have a new fiduciary appointed.
 (2)The Secretary shall comply with a request under paragraph (1) if the Secretary determines that the request is made in good faith and—
 (A)the fiduciary requested to be removed receives a fee from the beneficiary and a suitable volunteer fiduciary is available to assist the beneficiary; or
 (B)the beneficiary provides credible information that the fiduciary requested to be removed is— (i)not acting in the interest of the beneficiary; or
 (ii)unable to effectively serve the beneficiary because of an irreconcilable personality conflict or disagreement.
 (3)The Secretary shall ensure that any removal or new appointment of a fiduciary under paragraph (1) does not delay or interrupt the beneficiary’s receipt of benefits administered by the Secretary.
 (d)IndependenceA fiduciary appointed by the Secretary shall operate independently of the Department to determine the actions that are in the interest of the beneficiary.
 (e)PredesignationA veteran may predesignate a fiduciary by— (1)submitting written notice to the Secretary of the predesignated fiduciary; or
 (2)submitting a form provided by the Secretary for such purpose. (f)Appointment of non-Predesignated fiduciaryIf a beneficiary designates an individual to serve as a fiduciary under subsection (e) and the Secretary appoints an individual not so designated as the fiduciary for such beneficiary, the Secretary shall notify such beneficiary of—
 (1)the reason why such designated individual was not appointed; and (2)the ability of the beneficiary to modify the appointed fiduciary under subsection (c).
 (g)Priority of appointmentIn appointing a fiduciary under this chapter, if a beneficiary does not designate a fiduciary pursuant to subsection (e), to the extent possible the Secretary shall appoint a person who is—
 (1)a relative of the beneficiary; (2)appointed as guardian of the beneficiary by a court of competent jurisdiction; or
 (3)authorized to act on behalf of the beneficiary under a durable power of attorney.. (2)Clerical amendmentThe table of sections at the beginning of chapter 55 of title 38, United States Code, is amended by striking the item relating to section 5502 and inserting the following:
					
						
							5502. Appointment of fiduciaries..
				(b)Supervision
 (1)In generalChapter 55 of title 38, United States Code, is amended by inserting after section 5502, as amended by subsection (a)(1), the following new section:
					
						5502A.Supervision of fiduciaries
							(a)Commission
								(1)
 (A)In a case in which the Secretary determines that a commission is necessary in order to obtain the services of a fiduciary in the best interests of a beneficiary, the Secretary may authorize a fiduciary appointed by the Secretary to obtain from the monthly benefits provided to the beneficiary a reasonable commission for fiduciary services rendered, but the commission for any month may not exceed the lesser of the following amounts:
 (i)The amount that equals three percent of the monthly monetary benefits under laws administered by the Secretary paid on behalf of the beneficiary to the fiduciary.
 (ii)$35. (B)A commission paid under this paragraph may not be derived from any award to a beneficiary regarding back pay or retroactive benefits payments.
 (C)A commission may not be authorized for a fiduciary who receives any other form of remuneration or payment in connection with rendering fiduciary services for benefits under this title on behalf of the beneficiary.
 (D)In accordance with section 6106 of this title, a commission may not be paid to a fiduciary if the Secretary determines that the fiduciary misused any benefit payments of a beneficiary.
 (E)If the Secretary determines that the fiduciary has misused any benefit or payments of a beneficiary, the Secretary may revoke the fiduciary status of the fiduciary.
 (2)Where, in the opinion of the Secretary, any fiduciary receiving funds on behalf of a Department beneficiary is acting in such a number of cases as to make it impracticable to conserve properly the estates or to supervise the persons of the beneficiaries, the Secretary may refuse to make future payments in such cases as the Secretary may deem proper.
 (b)CourtWhenever it appears that any fiduciary, in the opinion of the Secretary, is not properly executing or has not properly executed the duties of the trust of such fiduciary or has collected or paid, or is attempting to collect or pay, fees, commissions, or allowances that are inequitable or in excess of those allowed by law for the duties performed or expenses incurred, or has failed to make such payments as may be necessary for the benefit of the ward or the dependents of the ward, then the Secretary may appear, by the Secretary's authorized attorney, in the court which has appointed such fiduciary, or in any court having original, concurrent, or appellate jurisdiction over said cause, and make proper presentation of such matters. The Secretary, in the Secretary's discretion, may suspend payments to any such fiduciary who shall neglect or refuse, after reasonable notice, to render an account to the Secretary from time to time showing the application of such payments for the benefit of such incompetent or minor beneficiary, or who shall neglect or refuse to administer the estate according to law. The Secretary may require the fiduciary, as part of such account, to disclose any additional financial information concerning the beneficiary (except for information that is not available to the fiduciary). The Secretary may appear or intervene by the Secretary's duly authorized attorney in any court as an interested party in any litigation instituted by the Secretary or otherwise, directly affecting money paid to such fiduciary under this section.
 (c)Payment of certain expensesAuthority is hereby granted for the payment of any court or other expenses incident to any investigation or court proceeding for the appointment of any fiduciary or other person for the purpose of payment of benefits payable under laws administered by the Secretary or the removal of such fiduciary and appointment of another, and of expenses in connection with the administration of such benefits by such fiduciaries, or in connection with any other court proceeding hereby authorized, when such payment is authorized by the Secretary.
 (d)Temporary payment of benefitsAll or any part of any benefits the payment of which is suspended or withheld under this section may, in the discretion of the Secretary, be paid temporarily to the person having custody and control of the incompetent or minor beneficiary, to be used solely for the benefit of such beneficiary, or, in the case of an incompetent veteran, may be apportioned to the dependent or dependents, if any, of such veteran. Any part not so paid and any funds of a mentally incompetent or insane veteran not paid to the chief officer of the institution in which such veteran is a patient nor apportioned to the veteran's dependent or dependents may be ordered held in the Treasury to the credit of such beneficiary. All funds so held shall be disbursed under the order and in the discretion of the Secretary for the benefit of such beneficiary or the beneficiary's dependents. Any balance remaining in such fund to the credit of any beneficiary may be paid to the beneficiary if the beneficiary recovers and is found competent, or if a minor, attains majority, or otherwise to the beneficiary's fiduciary, or, in the event of the beneficiary's death, to the beneficiary's personal representative, except as otherwise provided by law; however, payment will not be made to the beneficiary's personal representative if, under the law of the beneficiary's last legal residence, the beneficiary's estate would escheat to the State. In the event of the death of a mentally incompetent or insane veteran, all gratuitous benefits under laws administered by the Secretary deposited before or after August 7, 1959, in the personal funds of patient’s trust fund on account of such veteran shall not be paid to the personal representative of such veteran, but shall be paid to the following persons living at the time of settlement, and in the order named: The surviving spouse, the children (without regard to age or marital status) in equal parts, and the dependent parents of such veteran, in equal parts. If any balance remains, such balance shall be deposited to the credit of the applicable current appropriation; except that there may be paid only so much of such balance as may be necessary to reimburse a person (other than a political subdivision of the United States) who bore the expenses of last sickness or burial of the veteran for such expenses. No payment shall be made under the two preceding sentences of this subsection unless claim therefor is filed with the Secretary within five years after the death of the veteran, except that, if any person so entitled under said two sentences is under legal disability at the time of death of the veteran, such five-year period of limitation shall run from the termination or removal of the legal disability.
 (e)EscheatmentAny funds in the hands of a fiduciary appointed by a State court or the Secretary derived from benefits payable under laws administered by the Secretary, which under the law of the State wherein the beneficiary had last legal residence would escheat to the State, shall escheat to the United States and shall be returned by such fiduciary, or by the personal representative of the deceased beneficiary, less legal expenses of any administration necessary to determine that an escheat is in order, to the Department, and shall be deposited to the credit of the applicable revolving fund, trust fund, or appropriation.
 (f)AssistanceThe Secretary shall provide to a fiduciary appointed under section 5502 of this title materials and tools to assist the fiduciary in carrying out the responsibilities of the fiduciary under this chapter, including—
 (1)handbooks, brochures, or other written material that explain the responsibilities of a fiduciary under this chapter;
 (2)tools located on an Internet website, including forms to submit to the Secretary required information; and
 (3)assistance provided by telephone.. (2)Clerical amendmentThe table of sections at the beginning of chapter 55 of title 38, United States Code, is amended by inserting after the item relating to section 5502 the following new item:
					
						
							5502A. Supervision of fiduciaries..
 (c)Definition of fiduciarySection 5506 of title 38, United States Code, is amended— (1)by striking For purposes and inserting (a) For purposes; and
 (2)by adding at the end the following new subsection:  (b) (1)For purposes of subsection (a), the term person includes any—
 (A)State or local government agency whose mission is to carry out income maintenance, social service, or health care-related activities;
 (B)any State or local government agency with fiduciary responsibilities; or (C)any nonprofit social service agency that the Secretary determines—
 (i)regularly provides services as a fiduciary concurrently to five or more individuals; and (ii)is not a creditor of any such individual.
 (2)The Secretary shall maintain a list of State or local agencies and nonprofit social service agencies under paragraph (1) that are qualified to act as a fiduciary under this chapter. In maintaining such list, the Secretary may consult the lists maintained under section 807(h) of the Social Security Act (42 U.S.C. 1007(h))..
 (d)QualificationsSection 5507 of title 38, United States Code, is amended to read as follows:  5507.Inquiry, investigations, and qualification of fiduciaries (a)InvestigationAny certification of a person for payment of benefits of a beneficiary to that person as such beneficiary's fiduciary under section 5502 of this title shall be made on the basis of—
 (1)an inquiry or investigation by the Secretary of the fitness of that person to serve as fiduciary for that beneficiary to be conducted in advance of such certification and in accordance with subsection (b);
 (2)adequate evidence that certification of that person as fiduciary for that beneficiary is in the interest of such beneficiary (as determined by the Secretary under regulations);
 (3)adequate evidence that the person to serve as fiduciary protects the private information of a beneficiary in accordance with subsection (d)(1); and
 (4)the furnishing of any bond that may be required by the Secretary in accordance with subsection (f). (b)Elements of investigation (1)In conducting an inquiry or investigation of a proposed fiduciary under subsection (a)(1), the Secretary shall conduct—
 (A)a face-to-face interview with the proposed fiduciary by not later than 30 days after the date on which such inquiry or investigation begins; and
 (B)a background check of the proposed fiduciary to— (i)in accordance with paragraph (2), determine whether the proposed fiduciary has been convicted of a crime; and
 (ii)determine whether the proposed fiduciary will serve the best interest of the beneficiary, including by conducting a credit check of the proposed fiduciary and checking the records under paragraph (5).
 (2)The Secretary shall request information concerning whether that person has been convicted of any offense under Federal or State law. If that person has been convicted of such an offense, the Secretary may certify the person as a fiduciary only if the Secretary finds that the person is an appropriate person to act as fiduciary for the beneficiary concerned under the circumstances.
 (3)The Secretary shall conduct the background check described in paragraph (1)(B)— (A)each time a person is proposed to be a fiduciary, regardless of whether the person is serving or has served as a fiduciary; and
 (B)at no expense to the beneficiary. (4)Each proposed fiduciary shall disclose to the Secretary the number of beneficiaries that the fiduciary acts on behalf of.
 (5)The Secretary shall maintain records of any person who has— (A)previously served as a fiduciary; and
 (B)had such fiduciary status revoked by the Secretary. (6) (A)If a fiduciary appointed by the Secretary is convicted of a crime described in subparagraph (B), the Secretary shall notify the beneficiary of such conviction by not later than 14 days after the date on which the Secretary learns of such conviction.
 (B)A crime described in this subparagraph is a crime— (i)for which the fiduciary is convicted while serving as a fiduciary for any person;
 (ii)that is not included in a report submitted by the fiduciary under section 5509(a) of this title; and
 (iii)that the Secretary determines could affect the ability of the fiduciary to act on behalf of the beneficiary.
									(c)Investigation of certain persons
 (1)In the case of a proposed fiduciary described in paragraph (2), the Secretary, in conducting an inquiry or investigation under subsection (a)(1), may carry out such inquiry or investigation on an expedited basis that may include giving priority to conducting such inquiry or investigation. Any such inquiry or investigation carried out on such an expedited basis shall be carried out under regulations prescribed for purposes of this section.
 (2)Paragraph (1) applies with respect to a proposed fiduciary who is— (A)the parent (natural, adopted, or stepparent) of a beneficiary who is a minor;
 (B)the spouse or parent of an incompetent beneficiary; (C)a person who has been appointed a fiduciary of the beneficiary by a court of competent jurisdiction;
 (D)being appointed to manage an estate where the annual amount of veterans benefits to be managed by the proposed fiduciary does not exceed $3,600, as adjusted pursuant to section 5312 of this title; or
 (E)a person who is authorized to act on behalf of the beneficiary under a durable power of attorney. (d)Protection of private information (1)A fiduciary shall take all reasonable precautions to—
 (A)protect the private information of a beneficiary, including personally identifiable information; and
 (B)securely conducts financial transactions. (2)A fiduciary shall notify the Secretary of any action of the fiduciary that compromises or potentially compromises the private information of a beneficiary.
							(e)Potential misuse of funds
 (1)If the Secretary has reason to believe that a fiduciary may be misusing all or part of the benefit of a beneficiary, the Secretary shall—
 (A)conduct a thorough investigation to determine the veracity of such belief; and (B)if such veracity is established, transmit to the officials described in paragraph (2) a report of such investigation.
 (2)The officials described in this paragraph are the following: (A)The Attorney General.
 (B)Each head of a Federal department or agency that pays to a fiduciary or other person benefits under any law administered by such department of agency for the use and benefit of a minor, incompetent, or other beneficiary.
 (f)BondIn determining whether a proposed fiduciary is required to furnish a bond under subsection (a)(4), the Secretary shall consider—
 (1)the existence of any familial or other personal relationship between the proposed fiduciary and the beneficiary; and
 (2)the care the proposed fiduciary has taken to protect the interests of the beneficiary. (g)List of fiduciariesEach regional office of the Veterans Benefits Administration shall maintain a list of the following:
 (1)The name and contact information of each fiduciary, including address, telephone number, and email address.
 (2)With respect to each fiduciary described in paragraph (1)— (A)the date of the most recent background check and credit check performed by the Secretary under this section;
 (B)the date that any bond was paid under this section; (C)the name, address, and telephone number of each beneficiary the fiduciary acts on behalf of; and
 (D)the amount that the fiduciary controls with respect to each beneficiary described in subparagraph (C)..
			(e)Annual receipt of payments
 (1)In generalSection 5509 of title 38, United States Code, is amended— (A)in subsection (a)—
 (i)by striking may require a fiduciary to file a and inserting shall require a fiduciary to file an annual; and (ii)by adding at the end the following new sentence: The Secretary shall transmit such annual report or accounting to the beneficiary and any legal guardian of such beneficiary.;
 (B)by adding at the end the following new subsections:  (c)Matters includedExcept as provided by subsection (f), an annual report or accounting under subsection (a) shall include the following:
 (1)For each beneficiary that a fiduciary acts on behalf of— (A)the amount of the benefits of the beneficiary provided under any law administered by the Secretary accrued during the year, the amount spent, and the amount remaining; and
 (B)if the fiduciary serves the beneficiary with respect to benefits not administered by the Secretary, an accounting of all sources of benefits or other income the fiduciary oversees for the beneficiary.
 (2)A list of events that occurred during the year covered by the report that could affect the ability of the fiduciary to act on behalf of the beneficiary, including—
 (A)the fiduciary being convicted of any crime; (B)the fiduciary declaring bankruptcy; and
 (C)any judgments entered against the fiduciary. (d)Random auditsThe Secretary shall annually conduct random audits of fiduciaries who receive a commission pursuant to subsection 5502A(a)(1) of this title.
 (e)Status of fiduciaryIf a fiduciary includes in the annual report events described in subsection (c)(2), the Secretary may take appropriate action to adjust the status of the fiduciary as the Secretary determines appropriate, including by revoking the fiduciary status of the fiduciary.
							(f)Caregivers and certain other fiduciaries
								(1)
 (A)In carrying out this section, the Secretary shall ensure that a caregiver fiduciary is required only to file an annual report or accounting under subsection (a) with respect to the amount of the benefits of the beneficiary provided under any law administered by the Secretary—
 (i)spent on— (I)food and housing for the beneficiary; and
 (II)clothing, health-related expenses, recreation, and other personal items for the beneficiary; and (ii)saved for the beneficiary.
 (B)The Secretary shall coordinate with the Under Secretary for Benefits and the Under Secretary for Health to—
 (i)minimize the frequency with which employees of the Department visit the home of a caregiver fiduciary and beneficiary; and
 (ii)limit the extent of supervision by such Under Secretaries with respect to such a fiduciary and beneficiary.
 (C)In this paragraph, the term caregiver fiduciary means a fiduciary who— (i)in addition to acting as a fiduciary for a beneficiary, is approved by the Secretary to be a provider of personal care services for the beneficiary under paragraph (3)(A)(i) of section 1720G(a) of this title;
 (ii)in carrying out such care services to such beneficiary, has undergone not less than four home visits under paragraph (9)(A) of such section; and
 (iii)has not been required by the Secretary to take corrective action pursuant to paragraph (9)(C) of such section.
 (2)In carrying out this section, the Secretary may adjust the matters required under an annual report or accounting under subsection (a) with respect to a fiduciary whom the Secretary determines to have effectively protected the interests of the beneficiary over a sustained period.; and
 (C)by striking the section heading and inserting the following: Annual reports and accountings of fiduciaries. (2)Clerical amendmentThe table of sections at the beginning of chapter 55 of title 38, United States Code, is amended by striking the item relating to section 5509 and inserting the following new item:
					
						
							5509. Annual reports and accountings of fiduciaries..
 (f)Repayment of misused benefitsSection 6107(a)(2)(C) of title 38, United States Code, is amended by inserting before the period the following: , including by the Secretary not acting in accordance with section 5507 of this title.
 (g)Annual reportsSection 5510 of title 38, United States Code, is amended by striking The Secretary shall include in the Annual Benefits Report of the Veterans Benefits Administration or the Secretary's Annual Performance and Accountability Report  and inserting Not later than July 1 of each year, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a separate report containing.
 (h)ReportNot later than two years after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a comprehensive report on the implementation of the amendments made by this Act, including—
 (1)detailed information on the establishment of new policies and procedures pursuant to such amendments and training provided on such policies and procedures; and
 (2)a discussion of whether the Secretary should provide fiduciaries with standardized financial software to simplify reporting requirements.
 (i)Effective dateThe amendments made by this section shall take effect on the date that is one year after the date of the enactment of this Act.
 10.Board of Veterans' Appeals video hearingsSection 7107 of title 38, United States Code, is amended— (1)in subsection (d), by amending paragraph (1) to read as follows:
				
					(1)
 (A)Upon request for a hearing, the Board shall determine, for purposes of scheduling the hearing for the earliest possible date, whether a hearing before the Board will be held at its principal location or at a facility of the Department or other appropriate Federal facility located within the area served by a regional office of the Department. The Board shall also determine whether to provide a hearing through the use of the facilities and equipment described in subsection (e)(1) or by the appellant personally appearing before a Board member or panel.
 (B)The Board shall notify the appellant of the determinations of the location and type of hearing made under subparagraph (A). Upon notification, the appellant may request a different location or type of hearing as described in such subparagraph. If so requested, the Board shall grant such request and ensure that the hearing is scheduled at the earliest possible date without any undue delay or other prejudice to the appellant.; and
 (2)in subsection (e), by amending paragraph (2) to read as follows:  (2)Any hearing provided through the use of the facilities and equipment described in paragraph (1) shall be conducted in the same manner as, and shall be considered the equivalent of, a personal hearing..
			11.Improvements to authority for performance of medical disabilities examinations by contract
			 physicians
 (a)Extension of temporary authoritySubsection (c) of section 704 of the Veterans Benefits Act of 2003 (38 U.S.C. 5101 note) is amended by striking December 31, 2015 and inserting December 31, 2017.
			(b)Licensure of contract physicians
 (1)Temporary authoritySuch section 704 is further amended— (A)by redesignating subsection (d) as subsection (e); and
 (B)by inserting after subsection (c) the following new subsection (d):  (d)Licensure of contract physicians (1)In generalNotwithstanding any law regarding the licensure of physicians, a physician described in paragraph (2) may conduct an examination pursuant to a contract entered into under subsection (b) at any location in any State, the District of Columbia, or a Commonwealth, territory, or possession of the United States, so long as the examination is within the scope of the authorized duties under such contract.
 (2)Physician describedA physician described in this paragraph is a physician who— (A)has a current unrestricted license to practice the health care profession of the physician;
 (B)is not barred from practicing such health care profession in any State, the District of Columbia, or a Commonwealth, territory, or possession of the United States; and
 (C)is performing authorized duties for the Department of Veterans Affairs pursuant to a contract entered into under subsection (b)..
 (2)Pilot programSection 504 of the Veterans’ Benefits Improvement Act of 1996 (38 U.S.C. 5101 note) is amended— (A)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and
 (B)by inserting after subsection (b) the following new subsection (c):  (c)Licensure of contract physicians (1)In generalNotwithstanding any law regarding the licensure of physicians, a physician described in paragraph (2) may conduct an examination pursuant to a contract entered into under subsection (a) at any location in any State, the District of Columbia, or a Commonwealth, territory, or possession of the United States, so long as the examination is within the scope of the authorized duties under such contract.
 (2)Physician describedA physician described in this paragraph is a physician who— (A)has a current unrestricted license to practice the health care profession of the physician;
 (B)is not barred from practicing such health care profession in any State, the District of Columbia, or a Commonwealth, territory, or possession of the United States; and
 (C)is performing authorized duties for the Department of Veterans Affairs pursuant to a contract entered into under subsection (a)..
					12.Pilot program on fully developed appeals
 (a)In generalThe Secretary of Veterans Affairs shall carry out a pilot program to provide the option of an alternative appeals process that shall more quickly determine such appeals in accordance with this section.
			(b)Election
 (1)FilingIn accordance with paragraph (2), a claimant may elect to file a fully developed appeal under the pilot program under subsection (a) by filing with the Secretary the following:
 (A)The notice of disagreement under chapter 71 of title 38, United States Code, along with the written election of the claimant to have the appeal determined under the pilot program.
 (B)All evidence that the claimant believes is needed for the appeal as of the date of the filing. (C)A statement of the argument in support of the claim, if any.
 (2)TimingA claimant shall make an election under paragraph (1) as part of the notice of disagreement filed by the claimant in accordance with paragraph (1)(A).
				(3)Reversion
 (A)At any time, a claimant who makes an election under paragraph (1) may elect to revert to the standard appeals process. Such a reversion shall be final.
 (B)A claimant described in subparagraph (A), or a claimant who makes an election under paragraph (1) but is later determined to be ineligible for the pilot program under subsection (a), shall revert to the standard appeals process without any penalty to the claimant other than the loss of the docket number associated with the fully developed appeal.
 (4)OutreachIn providing claimants with notices of the determination of a claim during the period in which the pilot program under subsection (a) is carried out, the Secretary shall conduct outreach as follows:
 (A)The Secretary shall provide to the claimant (and to the representative of record of the claimant, if any) information regarding—
 (i)the pilot program, including the advantages and disadvantages of the program; (ii)how to make an election under paragraph (1);
 (iii)the limitation on the use of new evidence described in paragraph (3) of subsection (c) and the development of information under paragraph (4) of such subsection; and
 (iv)the ability of the claimant to seek advice and education regarding such process from veterans service organizations, attorneys, and claims agents recognized under chapter 59 of title 38, United States Code.
 (B)The Secretary shall collaborate, partner with, and give weight to the advice of the three veterans service organizations with the most members to publish on the Internet website of the Department of Veterans Affairs an online tutorial explaining the advantages and disadvantages of the pilot program.
					(c)Treatment by Department and Board
 (1)ProcessUpon the election of a claimant to file a fully developed appeal pursuant to subsection (b)(1), the Secretary shall—
 (A)not provide the claimant with a statement of the case nor require the claimant to file a substantive appeal; and
 (B)transfer jurisdiction over the fully developed appeal directly to the Board of Veterans’ Appeals. (2)Docket (A)The Board of Veterans’ Appeals shall—
 (i)maintain fully developed appeals on a separate docket than standard appeals; (ii)decide fully developed appeals in the order that the fully developed appeals are received on the fully developed appeal docket;
 (iii)except as provided by subparagraph (B), decide not more than one fully developed appeal for each four standard appeals decided; and
 (iv)to the extent practicable, decide each fully developed appeal by the date that is one year following the date on which the claimant files the notice of disagreement.
 (B)Beginning one year after the date on which the pilot program under subsection (a) commences, the Board may adjust the number of standard appeals decided for each fully developed appeal under subparagraph (A)(iii) if the Board determines that such adjustment is fair for both standard appeals and fully developed appeals.
					(3)Limitation on use of new evidence
 (A)Except as provided by subparagraphs (B) and (C)— (i)a claimant may not submit or identify to the Board of Veterans’ Appeals any new evidence relating to a fully developed appeal after filing such appeal unless the claimant reverts to the standard appeals process pursuant to subsection (b)(3); and
 (ii)if a claimant submits or identifies any such new evidence, such submission or identification shall be deemed to be an election to make such a reversion pursuant to subsection (b)(3).
 (B)Subparagraph (A) shall not apply to evidence developed pursuant to paragraphs (4) and (5). The Board shall consider such evidence in the first instance without consideration by the Veterans Benefits Administration.
 (C)The representative of record of a claimant for appeals purposes, if any, shall be provided an opportunity to review the fully developed appeal of the claimant and submit any additional arguments or evidence that the representative determines necessary during a period specified by the Board for purposes of this subparagraph.
 (4)Prohibition on remand for additional developmentIf the Board of Veterans’ Appeals determines that a fully developed appeal requires Federal records, independent medical opinions, or new medical examinations, the Board shall—
 (A)in accordance with paragraph (5), take such actions as may be necessary to develop such records, opinions, or examinations in accordance with section 5103A of title 38, United States Code;
 (B)retain jurisdiction of the fully developed appeal without requiring a determination by the Veterans Benefits Administration based on such records, opinions, or examinations;
 (C)ensure the claimant, and the representative of record of a claimant, if any, receives a copy of such records, opinions, or examinations; and
 (D)provide the claimant a period of 90 days after the date of mailing such records, opinions, or examinations during which the claimant may provide the Board any additional evidence without requiring the claimant to make a reversion pursuant to subsection (b)(3).
					(5)Development unit
 (A)The Board of Veterans’ Appeals shall establish an office to develop Federal records, independent medical opinions, and new medical examinations pursuant to paragraph (4)(A) that the Board determines necessary to decide a fully developed appeal.
 (B)The Secretary shall— (i)ensure that the Veterans Benefits Administration cooperates with the Board of Veterans’ Appeals in carrying out subparagraph (A); and
 (ii)transfer employees of the Veterans Benefits Administration who, prior to the enactment of this Act, were responsible for processing claims remanded by the Board of Veterans’ Appeals to positions within the office of the Board established under subparagraph (A) in a number the Secretary determines sufficient to carry out such subparagraph.
 (6)HearingsNotwithstanding section 7107 of title 38, United States Code, the Secretary may not provide hearings with respect to fully developed appeals. If a claimant requests to hold a hearing pursuant to such section 7107, such request shall be deemed to be an election to revert to the standard appeals process pursuant to subsection (b)(3).
 (d)Duration; applicationThe Secretary shall carry out the pilot program under subsection (a) for a five-year period beginning one year after the date of the enactment of this Act. This section shall apply only to fully developed appeals that are filed during such period.
 (e)ReportsDuring each year in which the pilot program under subsection (a) is carried out, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on the pilot program. The first such report shall be submitted by not later than 180 days after the date on which the pilot program commences. Each report shall include the following:
 (1)For the period covered by the report— (A)the number of claimants who filed a fully developed appeal under the pilot program;
 (B)the average processing time for each such appeal, measured by each phase of the appeal, and, if the processing time for appeals exceed one year, the reasons for such processing time;
 (C)a summary of reasons for which the development of evidence was required under subsection (c)(5); (D)the number of issues decided, listed by the disposition of the issue;
 (E)of the number identified in subparagraph (D), the number of issues for which evidence was not so developed, listed by the disposition of the issue;
 (F)of the number of fully developed appeals decided by the Board of Veterans’ Appeals, the number of cases from each agency of original jurisdiction, listed by the disposition of the issue;
 (G)the number of fully developed appeals appealed to the Court of Appeals for Veterans Claims, listed by the disposition of the case;
 (H)the number of reversions made under subsection (b)(3); and (I)any reasons for why a claimant was determined to be ineligible to participate in the pilot program.
 (2)A review, made in conjunction with veterans service organizations, of the efforts of the Secretary to provide clear rating decisions and improve disability rating notification letters, including with respect to—
 (A)the opinions of veterans service organizations regarding such efforts; and (B)how the pilot program improves such efforts.
 (3)A recommendation for any changes to improve the pilot program. (4)An assessment of the feasibility and advisability of expanding the pilot program.
 (f)RegulationsNot later than one day after the date of the enactment of this Act, the Secretary shall publish interim guidance on the pilot program under subsection (a). Not later than 90 days after such date of enactment, the Secretary shall prescribe regulations to carry out such pilot program.
 (g)DefinitionsIn this section: (1)The term claimant has the meaning given that term in section 5100 of title 38, United States Code.
 (2)The term compensation has the meaning given that term in section 101 of title 38, United States Code. (3)The term fully developed appeal means an appeal of a claim for disability compensation that is—
 (A)filed by a claimant in accordance with subsection (b)(1); and (B)considered in accordance with this section.
 (4)The term standard appeal means an appeal of a claim for disability compensation that is not a fully developed appeal. 13.Deadline for certification of appeals forms by regional offices of the Department of Veterans AffairsThe Secretary of Veterans Affairs shall take such steps as may be necessary to ensure that when a regional office of the Department of Veterans Affairs receives a form known as VA Form 9, Appeal to Board of Veterans’ Appeals, or any successor form, submitted by a veteran to appeal a decision relating to a claim, the regional office certifies such form by not later than one year after the date of the receipt of the form.
		14.Evaluation of backlog of disability claims and appeals of claims of Department of Veterans Affairs
 (a)In generalThere is established a commission or task force to evaluate the backlog of claims within the Department of Veterans Affairs and the appeals process of claims.
			(b)Studies
				(1)Backlog study
 (A)In generalThe Commission or Task Force, acting through the subcommittee described in subsection (d)(2)(A), shall carry out a study on the backlog of claims, including the current process the Secretary of Veterans Affairs uses to evaluate claims and appeals and the laws and regulations applicable to such claims and appeals. Such study shall be a comprehensive evaluation and assessment of the backlog of claims, an analysis of possible improvements to the procedures used to process such claims, and any related issues that the Commission or Task Force considers relevant.
 (B)Matters includedIn carrying out the study under subparagraph (A), the Commission or Task Force shall examine the following:
 (i)The backlog of claims, including an analysis of— (I)the most effective means to quickly and accurately resolve all claims pending as of the date of the study; and
 (II)with respect to the Department, the annual funding, number of full-time employees, workload management practices, and the progress, as of the date of the study, of the strategic plan.
 (ii)Possible improvements to the claims process, including an evaluation and recommendations with respect to whether substantive and structural changes to the overall claims process are required.
 (iii)In carrying out the evaluation and recommendations under subparagraph (B), an examination of— (I)options that make no major substantive changes to the claims process;
 (II)options that maintain the process but make minor changes; and (III)options that make broad changes to the process.
							(2)Appeals process study
 (A)In generalThe Commission or Task Force, acting through the subcommittee described in subsection (d)(2)(B), shall carry out a study on the anticipated increase of appeals of claims, including the current appeals process and the laws and regulations applicable to such appeals. Such study shall be a comprehensive evaluation and assessment of such anticipated increase of appeals claims, an analysis of possible improvements to the procedures used to process such appeals, and any related issues that the Commission or Task Force considers relevant.
 (B)Matters includedIn carrying out the study under subparagraph (A), the Commission or Task Force shall examine the following:
 (i)The anticipated surge in appeals of claims, including an analysis of— (I)the most effective means to quickly and accurately resolve pending appeals and future appeals;
 (II)with respect to both the Board and the Court of Appeals for Veterans Claims, the annual funding, number of full-time employees, workload management practices, and the progress, as of the date of the study, of the strategic plan; and
 (III)the efficiency, effectiveness, and utility of the Veterans Benefits Management System with respect to appeals operations, including an identification of key changes that may need to be implemented to such system.
 (ii)Possible improvements to the appeals process, including an evaluation and recommendations with respect to whether substantive and structural changes to the overall appeals process are required.
 (iii)In carrying out the evaluation and recommendations under clause (ii), an examination of— (I)options that make no major substantive changes to the appeals process;
 (II)options that maintain the process but make minor changes; (III)options that make broad changes to the process;
 (IV)the necessity of the multi-tiered levels of appeals at the regional office level, including filing a notice of disagreement, receipt of a statement of the case, supplemental statement of the case (if applicable), and substantive appeal (VA Form 9);
 (V)the role of the Board and the Appeals Management Center, including— (aa)the effectiveness of the workload management of the Board and the Center;
 (bb)whether the Board and Center should be regionalized or maintain the centralized structure in the District of Columbia;
 (cc)whether Board members should be required to pass the administrative law judges certification examination; and
 (dd)whether the Board should continue to require de novo review of appeals; and (VI)the role of the Court of Appeals for Veterans Claims and the United States Court of Appeals for the Federal Circuit, including—
 (aa)the continued effectiveness and necessity of a multi-tiered structure of judicial review; (bb)whether the Court of Appeals for Veterans Claims should have Article I or Article III status;
 (cc)expansion of either the Court of Appeals for Veterans Claims or the United States Court of Appeals for the Federal Circuit jurisdiction, including by allowing such courts to hear class action lawsuits with respect to claims; and
 (dd)the possibility of expanding judicial review of claims to all Federal circuit courts of appeals or allowing judicial review beyond the Court of Appeals for Veterans Claims only by the Supreme Court.
 (3)ConsiderationIn carrying out the studies under paragraph (1)(A) and (2)(A) and making any recommendations under this section, the Commission or Task Force shall consider the following:
 (A)The interests of veterans, including with respect to accuracy, fairness, and transparency in the claims process of the Department.
 (B)The values and requirements of the Constitution, including with respect to compliance with procedural and substantive due process.
 (C)The public interest, including with respect to the responsible use of available resources. (D)With respect to the study conducted under paragraph (1)(A), the importance of the claimant friendly, nonadversarial nature of the claims process.
 (E)With respect to the study conducted under paragraph (2)(A), the importance of an appeals process that is efficient and easily understandable by a claimant.
					(4)Role of Secretary, Chairman of the Board, and Chief Judge
 (A)InformationIn carrying out each study under paragraph (1)(A) and (2)(A), at times that the Commission or Task Force determines appropriate, the Commission or Task Force shall submit to the Secretary of Veterans Affairs, the Chairman of the Board, and the Chief Judge of the Court of Appeals for Veterans Claims, as the case may be, information with respect to remedies and solutions that the Commission or Task Force identifies pursuant to such a study.
 (B)ImplementationThe Secretary, the Chairman of the Board, and the Chief Judge shall each— (i)fully consider the remedies and solutions submitted to the Secretary, the Chairman, or the Chief Judge, as the case may be, under subparagraph (A);
 (ii)implement such remedies and solutions as the Secretary, the Chairman, or the Chief Judge, respectively, determines appropriate; and
 (iii)submit to Congress justification for failing to implement any such remedy or solution. (C)PlanThe Commission or Task Force shall submit to the Secretary, the Chairman of the Board, and the Chief Judge a feasible, timely, and cost-effective plan to eliminate the backlog of appeals of claims based on the remedies and solutions identified pursuant to the study under paragraph (2)(A) and the information submitted under subparagraph (A).
					(c)Comprehensive reports
 (1)Initial comprehensive reportNot later than 60 days after the date on which the Commission or Task Force first meets, the Commission or Task Force shall submit to the President and Congress an initial comprehensive report on the studies conducted under paragraphs (1)(A) and (2)(A) of subsection (b), including—
 (A)the findings of the causes of the backlog of claims; (B)a proposed plan to handle the anticipated surge in appeals of claims; and
 (C)the level of cooperation the Commission or Task Force has received from the Secretary and the heads of other departments or agencies of the Federal Government.
 (2)Interim comprehensive reportsNot later than 90 days after the date on which the Commission or Task Force first meets, and each 30-day period thereafter ending on the date on which the Commission or Task Force submits the final comprehensive report under paragraph (3), the Commission or Task Force shall submit to the President and Congress a comprehensive report on—
 (A)the progress of the Secretary with respect to implementing solutions to expedite the elimination of the backlog of claims pursuant to subsection (b)(4)(B)(ii);
 (B)the progress of the Secretary, the Chairman of the Board, and the Chief Judge of the Court of Appeals for Veterans Claims with respect to implementing solutions to complete appeals of claims in a timely manner in a timely manner pursuant to such subsection; and
 (C)the level of cooperation the Commission or Task Force has received from the Secretary and the heads of other departments or agencies of the Federal Government.
 (3)Final comprehensive reportNot later than 180 days after the date on which the Commission or Task Force first meets, the Commission or Task Force shall submit to the President and Congress a comprehensive report on the following:
 (A)With respect to the study conducted under subsection (b)(1)(A)— (i)The findings, conclusions, and recommendations of the Commission or Task Force with respect to the matters referred to in such subsection.
 (ii)The recommendations of the Commission or Task Force for revising and improving the backlog of claims and the procedures used to process claims.
 (iii)The progress of the Secretary with respect to implementing solutions to expedite the elimination of the backlog of claims pursuant to subsection (b)(4)(B)(ii).
 (iv)Other information and recommendations with respect to claims as the Commission or Task Force considers appropriate.
 (B)With respect to the study conducted under subsection (b)(2)(A)— (i)The findings, conclusions, and recommendations of the Commission or Task Force with respect to the matters referred to in such subsection.
 (ii)The recommendations of the Commission or Task Force for revising and improving the appeals process; (iii)The information described in subsection (b)(4)(A).
 (iv)The feasible, timely, and cost effective plan described in subsection (b)(4)(C). (v)The progress of the Secretary, the Chairman of the Board, and the Chief Judge of the Court of Appeals for Veterans Claims with respect to implementing solutions to provide timely appeals of claims.
 (vi)Other information and recommendations with respect to the appeals process as the Commission or Task Force considers appropriate.
						(d)Membership
 (1)Number and appointmentThe Commission or Task Force shall be composed of 15 members, appointed as follows: (A)Two members appointed by the Speaker of the House of Representatives, one of whom shall be designated to serve upon the Subcommittee on the Backlog of Claims and one of whom shall be designated to serve upon the Subcommittee on Appeals.
 (B)Two members appointed by the minority leader of the House of Representatives, one of whom shall be designated to serve upon the Subcommittee on the Backlog of Claims and one of whom shall be designated to serve upon the Subcommittee on Appeals.
 (C)Two members appointed by the majority leader of the Senate, one of whom shall be designated to serve upon the Subcommittee on the Backlog of Claims and one of whom shall be designated to serve upon the Subcommittee on Appeals.
 (D)Two members appointed by the minority leader of the Senate, one of whom shall be designated to serve upon the Subcommittee on the Backlog of Claims and one of whom shall be designated to serve upon the Subcommittee on Appeals.
 (E)Three members appointed by the President, two of whom shall be designated to serve upon the Subcommittee on the Backlog of Claims and one of whom shall be designated to serve upon the Subcommittee on Appeals.
 (F)One member appointed by the Secretary of Defense, whom shall be designated to serve upon the Subcommittee on the Backlog of Claims.
 (G)Two members appointed by the Secretary of Veterans Affairs, one of whom shall be designated to serve upon the Subcommittee on the Backlog of Claims and one of whom shall be designated to serve upon the Subcommittee on Appeals.
 (H)One member appointed by the Chief Judge of the Court of Appeals for Veterans Claims, whom shall be designated to serve upon the Subcommittee on Appeals.
 (2)SubcommitteesThe Commission or Task Force shall have two subcommittees as follows: (A)A Subcommittee on the Backlog of Claims consisting of the eight members designated in accordance with paragraph (1).
 (B)A Subcommittee on Appeals consisting of the seven members designated in accordance with paragraph (1).
 (3)QualificationsEach member appointed under paragraph (1) shall be appointed based on the experience of the member as a veteran or on the subject matter expertise or other relevant experience of the member.
				(4)Advisors
 (A)In generalIn addition to the 15 members appointed under paragraph (1), the Commission or Task Force shall— (i)have five nonvoting, nonmember advisors, appointed by a majority of the Commission or Task Force, each from a different organization that represents the interests of veterans; and
 (ii)seek advice from experts from nongovernmental organizations (including veterans service organizations and military organizations), the Internet technology industry, and the insurance industry.
 (B)AdviceIndividuals described in clause (i) and (ii) of subparagraph (A) shall provide advice to both subcommittees described in paragraph (2).
 (5)ChairmanThe President shall designate a member of the Commission or Task Force who is appointed by the President and designated to serve upon the Subcommittee on the Backlog of Claims to serve as the chairman of the Commission or Task Force. The chairman may designate a member to serve as the chairman of the Subcommittee on the Backlog of Claims and a member to serve as the chairman of the Subcommittee on Appeals to chair such subcommittees as the designee of the chairman of the Commission or Task Force.
 (6)Period of AppointmentMembers of the Commission or Task Force shall be appointed for the life of the Commission or Task Force. A vacancy shall not affect its powers.
 (7)VacancyA vacancy on the Commission or Task Force shall be filled in the manner in which the original appointment was made.
 (8)Appointment deadlineThe appointment of members of the Commission or Task Force established in this section shall be made not later than 15 days after the date of the enactment of this Act.
				(e)Meetings
 (1)Initial meetingThe Commission or Task Force shall hold its first meeting not later than 15 days after the date on which a majority of the members are appointed.
 (2)MeetingsThe Commission or Task Force shall meet at the call of the chairman. (3)QuorumA majority of the members of the Commission or Task Force shall constitute a quorum, but a lesser number may hold hearings.
				(f)Powers of the Commission or Task Force
 (1)HearingsThe Commission or Task Force may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission or Task Force considers advisable to carry out the purposes of this section.
 (2)Information from Federal AgenciesThe Commission or Task Force may secure directly from any department or agency of the Federal Government such information as the Commission or Task Force considers necessary to carry out the provisions of this section. Upon request of the chairman, the head of such department or agency shall furnish such information to the Commission or Task Force.
 (3)Postal ServicesThe Commission or Task Force may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government.
 (4)GiftsThe Commission or Task Force may accept, use, and dispose of gifts or donations of service or property.
				(g)Personnel Matters
 (1)Compensation of MembersEach member of the Commission or Task Force who is not an officer or employee of the United States shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the performance of the duties of the Commission or Task Force. All members of the Commission or Task Force who are officers or employees of the United States shall serve without compensation in addition to that received for their services as officers or employees of the United States.
 (2)Travel ExpensesThe members of the Commission or Task Force shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of service of the Commission or Task Force.
				(3)Staff
 (A)AppointmentThe chairman of the Commission or Task Force may, without regard to the civil service laws and regulations, appoint an executive director and such other personnel as may be necessary to enable the Commission or Task Force to perform its duties. The appointment of an executive director shall be subject to the approval of the Commission or Task Force.
 (B)CompensationThe chairman of the Commission or Task Force may fix the compensation of the executive director and other personnel without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title.
 (4)Detail of Government EmployeesUpon request of the chairman of the Commission or Task Force, the head of any department or agency of the Federal Government may detail, on a nonreimbursable basis, any personnel of that department or agency to the Commission or Task Force to assist it in carrying out its duties.
 (5)Procurement of Temporary and Intermittent ServicesThe chairman of the Commission or Task Force may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title.
 (h)Termination of Commission or Task ForceThe Commission or Task Force shall terminate 60 days after the date on which the Commission or Task Force submits the final comprehensive report under subsection (c)(3).
			(i)Funding
 (1)In generalThe Secretary shall, upon the request of the chairman of the Commission or Task Force, make available to the Commission or Task Force such amounts as the Commission or Task Force may require to carry out the duties of the Commission or Task Force under this section.
 (2)AvailabilityAny sums made available to the Commission or Task Force shall remain available, without fiscal year limitation, until the termination of the Commission or Task Force.
 (j)DefinitionsIn this section: (1)The term appeals process means the process to appeal the determination by the Secretary of a claim beginning with the notice of disagreement filed pursuant to section 7105 of title 38, United States Code, and ending with the review of a decision by the Supreme Court pursuant to section 7292(c) of such title.
 (2)The term Board means the Board of Veterans’ Appeals. (3)The term strategic plan means the Strategic Plan to Eliminate the Compensation Claims Backlog, published by the Secretary of Veterans Affairs on January 25, 2013.
 (k)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.
			15.Methods for validating certain World War II Merchant Mariner service considered to be active
			 service by the Secretary of Veterans Affairs
 (a)In generalFor the purposes of verifying that an individual performed service under honorable conditions that satisfies the requirements of a coastwise merchant seaman who is recognized pursuant to section 401 of the GI Bill Improvement Act of 1977 (Public Law 95–202; 38 U.S.C. 106 note) as having performed active duty service for the purposes described in subsection (c)(1), the Secretary of Defense shall accept the following:
 (1)In the case of an individual who served on a coastwise merchant vessel seeking such recognition for whom no applicable Coast Guard shipping or discharge form, ship logbook, merchant mariner’s document or Z-card, or other official employment record is available, the Secretary shall provide such recognition on the basis of applicable Social Security Administration records submitted for or by the individual, together with validated testimony given by the individual or the primary next of kin of the individual that the individual performed such service during the period beginning on December 7, 1941, and ending on December 31, 1946.
 (2)In the case of an individual who served on a coastwise merchant vessel seeking such recognition for whom the applicable Coast Guard shipping or discharge form, ship logbook, merchant mariner’s document or Z-card, or other official employment record has been destroyed or otherwise become unavailable by reason of any action committed by a person responsible for the control and maintenance of such form, logbook, or record, the Secretary shall accept other official documentation demonstrating that the individual performed such service during period beginning on December 7, 1941, and ending on December 31, 1946.
 (3)For the purpose of determining whether to recognize service allegedly performed during the period beginning on December 7, 1941, and ending on December 31, 1946, the Secretary shall recognize masters of seagoing vessels or other officers in command of similarly organized groups as agents of the United States who were authorized to document any individual for purposes of hiring the individual to perform service in the merchant marine or discharging an individual from such service.
 (b)Treatment of other documentationOther documentation accepted by the Secretary of Defense pursuant to subsection (a)(2) shall satisfy all requirements for eligibility of service during the period beginning on December 7, 1941, and ending on December 31, 1946.
			(c)Benefits allowed
 (1)Burial benefits eligibilityService of an individual that is considered active duty pursuant to subsection (a) shall be considered as active duty service with respect to providing burial benefits under chapters 23 and 24 of title 38, United States Code, to the individual.
 (2)Medals, ribbons, and decorationsAn individual whose service is recognized as active duty pursuant to subsection (a) may be awarded an appropriate medal, ribbon, or other military decoration based on such service.
 (3)Status of veteranAn individual whose service is recognized as active duty pursuant to subsection (a) shall be honored as a veteran but shall not be entitled by reason of such recognized service to any benefit that is not described in this subsection.
 (d)Determination of coastwise merchant seamanThe Secretary of Defense shall verify that an individual performed service under honorable conditions that satisfies the requirements of a coastwise merchant seaman pursuant to this section without regard to the sex, age, or disability of the individual during the period in which the individual served as such a coastwise merchant seaman.
 (e)Definition of primary next of kinIn this section, the term primary next of kin with respect to an individual seeking recognition for service under this section means the closest living relative of the individual who was alive during the period of such service.
 (f)Effective dateThis section shall take effect 90 days after the date of the enactment of this Act. 16.Designation of American World War II Cities (a)In generalThe Secretary of Veterans Affairs shall designate at least one city in the United States each year as an American World War II City.
 (b)Criteria for designationAfter the designation made under subsection (c), the Secretary, in consultation with the Secretary of Defense, shall make each designation under subsection (a) based on the following criteria:
 (1)Contributions by a city to the war effort during World War II, including those related to defense manufacturing, bond drives, service in the Armed Forces, and the presence of military facilities within the city.
 (2)Efforts by a city to preserve the history of the city’s contributions during World War II, including through the establishment of preservation organizations or museums, restoration of World War II facilities, and recognition of World War II veterans.
 (c)First American World War II CityThe city of Wilmington, North Carolina, is designated as an American World War II City. 17.Sense of Congress regarding American veterans disabled for life (a)FindingsCongress makes the following findings:
 (1)There are at least 3,600,000 veterans currently living with service-connected disabilities. (2)As a result of their service, many veterans are permanently disabled throughout their lives and in many cases must rely on the support of their families and friends when these visible and invisible burdens become too much to bear alone.
 (3)October 5, which is the anniversary of the dedication of the American Veterans Disabled for Life Memorial, has been recognized as an appropriate day on which to honor American veterans disabled for life each year.
 (b)Sense of CongressCongress— (1)expresses its appreciation to the men and women left permanently wounded, ill, or injured as a result of their service in the Armed Forces;
 (2)supports the annual recognition of American veterans disabled for life each year; and (3)encourages the American people to honor American veterans disabled for life each year with appropriate programs and activities.
				18.Extension of pilot program on counseling in retreat settings for women veterans newly separated
 from service in the Armed ForcesSection 203(d) of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 38 U.S.C. 1712A note) is amended by striking December 31, 2016 and inserting December 31, 2021.
		
	Passed the House of Representatives February 9, 2016.Karen L. Haas,Clerk
